

MASTER CUSTODIAN AGREEMENT


This Master Custodian Agreement (the “Agreement”) is made as of June 26, 2017 by
and between STATE STREET BANK AND TRUST COMPANY, a trust company organized under
the laws of The Commonwealth of Massachusetts, United States of America, with
its principal place of business at One Lincoln Street, Boston, Massachusetts
02111, United States of America (the “Custodian”) and each entity identified on
Appendix A hereto (each such entity and each entity made subject to this
Agreement in accordance with Section 20.15 below, shall hereinafter be referred
to as a “Company”, and each such Company, collectively with the Custodian, may
be referred to as the parties).


WITNESSETH:


WHEREAS, the Company wishes to retain the Custodian as the custodian of its
assets in compliance with Section 17(f) of the Investment Company Act of 1940,
as amended from time to time (the “1940 Act”), and the Custodian is willing to
provide such services on the terms and conditions set forth herein; and


WHEREAS, the Company intends that this Agreement be applicable to it.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, the parties hereto agree as follows:




SECTION 1.    EMPLOYMENT OF CUSTODIAN AND PROPERTY TO BE HELD BY IT.


The Company hereby employs the Custodian as a custodian of the Company’s assets,
including securities which the Company desires to be held in places within the
United States (“domestic securities”) and securities it desires to be held
outside the United States (“foreign securities”). For purposes of this
Agreement, “domestic securities” shall also include Underlying Shares (as
defined below). The Company agrees to deliver to the Custodian all securities
and cash of the Company, and all payments of income, payments of principal or
capital distributions received by it with respect to all securities owned by the
Company from time to time, and the cash consideration received by it for such
Shares as may be issued or sold from time to time. The Custodian shall not be
responsible for any property of a Company which is not received by it or which
is delivered out in accordance with Proper Instructions (as such term is defined
in Section 8 hereof) including, without limitation, Company property (i) held by
brokers, private bankers or other entities on behalf of the Company (each a
“Local Agent”), (ii) held by Special Sub-Custodians (as such term is defined in
Section 6 hereof), (iii) held by entities which have advanced monies to or on
behalf of the Company and which have received Company property as security for
such advance(s) (each a “Pledgee”), or (iv) delivered or otherwise removed from
the custody of the Custodian (a) in connection with any Free Trade (as such term
is defined in Sections 2.2(14) and 2.6(7) hereof) or (b) pursuant to Special
Instructions (as such term is defined in Section 8 hereof). With respect to
uncertificated shares (the “Underlying Shares”) of registered “investment
companies” (as defined in Section 3(a)(1) of 1940 Act,), whether in the same
“group of investment companies” (as defined in Section 12(d)(1)(G)(ii) of the
1940 Act) or otherwise, including pursuant to Section 12(d)(1)(F) of the 1940
Act (hereinafter




-1-







--------------------------------------------------------------------------------




sometimes referred to as the “Underlying Funds”) the holding of confirmation
statements that identify the shares as being recorded in the Custodian’s name on
behalf of the Company will be deemed custody for purposes hereof.


Upon receipt of Proper Instructions, the Custodian shall on behalf of the
Company from time to time employ one or more sub-custodians located in the
United States, but only in accordance with an applicable vote by the Board of
Directors of the Company (as appropriate, and in each case, the “Board”) on
behalf of the Company, and provided that the Custodian shall have no more or
less responsibility or liability to the Company on account of any actions or
omissions of any sub-custodian so employed than any such sub-custodian has to
the Custodian. The Custodian may place and maintain the Company’s foreign
securities with foreign banking institution sub-custodians employed by the
Custodian and/or foreign securities depositories, all as designated in Schedules
A and B hereto (as each such Schedule may be updated, amended or supplemented
from time to time in accordance with the terms of this Agreement), but only in
accordance with the applicable provisions of Sections 3 and 4 hereof.


SECTION 2.
DUTIES OF THE CUSTODIAN WITH RESPECT TO PROPERTY OF THE COMPANY TO BE HELD IN
THE UNITED STATES.



SECTION 2.1    HOLDING SECURITIES. The Custodian shall hold and physically
segregate for the account of the Company all non‑cash property, to be held by it
in the United States, including all domestic securities owned by the Company
other than (a) securities which are maintained pursuant to Section 2.8 in a
clearing agency which acts as a securities depository or in a book-entry system
authorized by the U.S. Department of the Treasury (each, a “U.S. Securities
System”) and (b) Underlying Shares owned by the Company which are maintained
pursuant to Section 2.10 hereof in an account with State Street Bank and Trust
Company or such other entity which may from time to time act as a transfer agent
for the Underlying Funds and with respect to which the Custodian is provided
with Proper Instructions (the “Underlying Transfer Agent”).


SECTION 2.2    DELIVERY OF SECURITIES. The Custodian shall release and deliver
domestic securities owned by the Company held by the Custodian, in a U.S.
Securities System account of the Custodian or in an account at the Underlying
Transfer Agent, only upon receipt of Proper Instructions on behalf of the
Company, which may be continuing instructions when deemed appropriate by the
parties, and only in the following cases:


1)    Upon sale of such securities for the account of the Company in accordance
with customary or established market practices and procedures, including,
without limitation, delivery to the purchaser thereof or to a dealer therefor
(or an agent of such purchaser or dealer) against expectation of receiving later
payment;


2)    Upon the receipt of payment in connection with any repurchase agreement
related to such securities entered into by the Company;


3)    In the case of a sale effected through a U.S. Securities System, in
accordance with the provisions of Section 2.8 hereof;






-2-







--------------------------------------------------------------------------------




4)    To the depository agent in connection with tender or other similar offers
for securities of the Company;


5)    To the issuer thereof or its agent when such securities are called,
redeemed, retired or otherwise become payable; provided that, in any such case,
the cash or other consideration is to be delivered to the Custodian;


6)    To the issuer thereof, or its agent, for transfer into the name of the
Company or into the name of any nominee or nominees of the Custodian or into the
name or nominee name of any agent appointed pursuant to Section 2.7 or into the
name or nominee name of any sub‑custodian appointed pursuant to Section 1; or
for exchange for a different number of bonds, certificates or other evidence
representing the same aggregate face amount or number of units; provided that,
in any such case, the new securities are to be delivered to the Custodian;


7)    Upon the sale of such securities for the account of the Company, to the
broker or its clearing agent, against a receipt, for examination in accordance
with “street delivery” custom; provided that in any such case, the Custodian
shall have no responsibility or liability for any loss arising from the delivery
of such securities prior to receiving payment for such securities except as may
arise from the Custodian’s own negligence, fraud, or willful misconduct;


8)    For exchange or conversion pursuant to any plan of merger, consolidation,
recapitalization, reorganization or readjustment of the securities of the issuer
of such securities, or pursuant to provisions for conversion contained in such
securities, or pursuant to any deposit agreement; provided that, in any such
case, the new securities and cash, if any, are to be delivered to the Custodian;


9)    In the case of warrants, rights or similar securities, the surrender
thereof in the exercise of such warrants, rights or similar securities or the
surrender of interim receipts or temporary securities for definitive securities;
provided that, in any such case, the new securities and cash, if any, are to be
delivered to the Custodian;


10)    For delivery in connection with any loans of securities made by the
Company (a) against receipt of collateral as agreed from time to time by the
Company, except that in connection with any loans for which collateral is to be
credited to the Custodian’s account in the book-entry system authorized by the
U.S. Department of the Treasury, the Custodian will not be held liable or
responsible for the delivery of securities owned by the Company prior to the
receipt of such collateral or (b) to the lending agent, or the lending agent’s
custodian, in accordance with written Proper Instructions (which may not provide
for the receipt by the Custodian of collateral therefor) agreed upon from time
to time by the Custodian and the Company;


11)    For delivery as security in connection with any borrowing by the Company
requiring a pledge of assets by the Company;






-3-







--------------------------------------------------------------------------------




12)    For delivery in accordance with the provisions of any agreement among the
Company, the Custodian and a broker‑dealer registered under the Securities
Exchange Act of 1934 (the “Exchange Act”) and a member of the Financial Industry
Regulatory Authority, Inc. (“FINRA,” formerly known as The National Association
of Securities Dealers, Inc.), relating to compliance with the rules of The
Options Clearing Corporation and of any registered national securities exchange,
or of any similar organization or organizations, regarding escrow or other
arrangements in connection with transactions by the Company;


13)    For delivery in accordance with the provisions of any agreement among the
Company, the Custodian, and a futures commission merchant registered under the
Commodity Exchange Act, relating to compliance with the rules of the Commodity
Futures Trading Commission (the “CFTC”) and/or any contract market, or any
similar organization or organizations, regarding account deposits in connection
with transactions by the Company;


14)    Upon the sale or other delivery of such investments (including, without
limitation, to one or more (a) Special Sub-Custodians or (b) additional
custodians appointed by the Company, and communicated to the Custodian from time
to time via a writing duly executed by an authorized officer of the Company, for
the purpose of engaging in repurchase agreement transactions(s), each a “Repo
Custodian”), and prior to receipt of payment therefor, as set forth in written
Proper Instructions (such delivery in advance of payment, along with payment in
advance of delivery made in accordance with Section 2.6(7), as applicable, shall
each be referred to herein as a “Free Trade”), provided that such Proper
Instructions shall set forth (a) the securities of the Company to be delivered
and (b) the person(s) to whom delivery of such securities shall be made;
        
15)    Upon receipt of instructions from the Company’s transfer agent (the
“Transfer Agent”) for delivery to such Transfer Agent or to the holders of
Shares in connection with distributions in kind, as may be described from time
to time in the currently effective prospectus of the Company (the “Prospectus”),
in satisfaction of requests by holders of Shares for repurchase or redemption;


16)
In the case of a sale processed through the Underlying Transfer Agent of
Underlying Shares, in accordance with Section 2.10 hereof;



17)
For delivery as initial or variation margin in connection with futures or
options on futures contracts entered into by the Company; and



18)    For any other purpose, but only upon receipt of Proper Instructions from
the Company specifying (a) the securities of the Company to be delivered and (b)
the person or persons to whom delivery of such securities shall be made.


SECTION 2.3    REGISTRATION OF SECURITIES. Domestic securities held by the
Custodian or its agents or subcustodians appointed by the Custodian (other than
bearer securities




-4-







--------------------------------------------------------------------------------




or securities held in a U.S. Securities System) may be registered in the name of
the Custodian, in the name of the Company, or in the name of any nominee of the
Custodian or in the name of any of the Custodian’s agents or subcustodians (or
any of their nominees). All securities accepted by the Custodian on behalf of
the Company under the terms of this Agreement shall be in “street name” or other
good delivery form. If, however, the Company directs the Custodian to maintain
securities in “street name”, the Custodian shall utilize its best efforts only
to timely collect income due the Company on such securities and to notify the
Company on a best efforts basis only of relevant corporate actions including,
without limitation, pendency of calls, maturities, tender or exchange offers.


SECTION 2.4    BANK ACCOUNTS. The Custodian shall open and maintain a separate
bank account or accounts in the United States in the name of the Company,
subject only to draft or order by the Custodian acting pursuant to the terms of
this Agreement, and shall hold in such account or accounts, subject to the
provisions hereof, all cash received by it from or for the account of the
Company, other than cash maintained by the Company in a bank account established
and used in accordance with Rule 17f-3 under the 1940 Act. Funds held by the
Custodian for the Company may be deposited by it to its credit as Custodian in
the banking department of the Custodian or in such other banks or trust
companies as it may in its discretion deem necessary or desirable; provided,
however, that every such bank or trust company shall be qualified to act as a
custodian under the 1940 Act and that each such bank or trust company and the
funds to be deposited with each such bank or trust company shall on behalf of
the Company be approved by vote of a majority of the Board of the Company. Such
funds shall be deposited by the Custodian in its capacity as Custodian and shall
be withdrawable by the Custodian only in that capacity.


SECTION 2.5    COLLECTION OF INCOME. Except with respect to Company property
released and delivered pursuant to Section 2.2(14) or purchased pursuant to
Section 2.6(7), and subject to the provisions of Section 2.3, the Custodian
shall collect on a timely basis all income and other payments with respect to
registered domestic securities held hereunder to which the Company shall be
entitled either by law or pursuant to custom in the securities business, and
shall collect on a timely basis all income and other payments with respect to
bearer domestic securities if, on the date of payment by the issuer, such
securities are held by the Custodian or its agent. Without limiting the
generality of the foregoing, the Custodian shall detach and present for payment
all coupons and other income items requiring presentation as and when they
become due and shall collect interest when due on securities held hereunder. The
Custodian shall credit income to the Company as such income is received or in
accordance with the Custodian’s then current payable date income schedule. Any
credit to the Company in advance of receipt may be reversed when the Custodian
determines that payment will not occur in due course and the Company may be
charged at the Custodian’s applicable rate for time credited. Income due each
Company on securities loaned pursuant to the provisions of Section 2.2 (10)
shall be the responsibility of the Company. The Custodian will have no duty or
responsibility in connection therewith, other than to provide the Company with
such information or data as may be necessary to assist the Company in arranging
for the timely delivery to the Custodian of the income to which the Company is
properly entitled.


SECTION 2.6    PAYMENT OF COMPANY MONIES. The Custodian shall pay out monies of
the Company upon receipt of Proper Instructions on behalf of the Company, which
may be




-5-







--------------------------------------------------------------------------------




continuing instructions when deemed appropriate by the parties, the Custodian
shall pay out monies of the Company in the following cases only:


1)
Upon the purchase of domestic securities, options, futures contracts or options
on futures contracts for the account of the Company but only (a) in accordance
with customary or established market practices and procedures, including,
without limitation, delivering money to the seller thereof or to a dealer
therefor (or an agent for such seller or dealer) against expectation of
receiving later delivery of such securities or evidence of title to such
options, futures contracts or options on futures contracts to the Custodian (or
any bank, banking firm or trust company doing business in the United States or
abroad which is qualified under the 1940 Act to act as a custodian and has been
designated by the Custodian as its agent for this purpose) registered in the
name of the Company or in the name of a nominee of the Custodian referred to in
Section 2.3 hereof or in proper form for transfer; (b) in the case of a purchase
effected through a U.S. Securities System, in accordance with the conditions set
forth in Section 2.8 hereof; (c) in the case of a purchase of Underlying Shares,
in accordance with the conditions set forth in Section 2.10 hereof; (d) in the
case of repurchase agreements entered into between the Company and the
Custodian, or another bank, or a broker-dealer which is a member of FINRA, (i)
against delivery of the securities either in certificate form or through an
entry crediting the Custodian’s account at the Federal Reserve Bank with such
securities or (ii) against delivery of the receipt evidencing purchase by the
Company of securities owned by the Custodian along with written evidence of the
agreement by the Custodian to repurchase such securities from the Company; or
(e) for transfer to a time deposit account of the Company in any bank, whether
domestic or foreign; such transfer may be effected prior to receipt of a
confirmation from a broker and/or the applicable bank pursuant to Proper
Instructions from the Company as defined herein;



2)    In connection with conversion, exchange or surrender of securities owned
by the Company as set forth in Section 2.2 hereof;


3)    For the redemption or repurchase of Shares issued as set forth in Section
7 hereof;


4)    For the payment of any expense or liability incurred by the Company,
including but not limited to the following payments for the account of the
Company: interest, taxes, management, accounting, transfer agent and legal fees,
and operating expenses of the Company whether or not such expenses are to be in
whole or part capitalized or treated as deferred expenses;


5)    For the payment of any dividends on Shares declared pursuant to the
Company’s articles and by-laws, as applicable, and Prospectus (collectively,
“Governing Documents”);


6)    For payment of the amount of dividends received in respect of securities
sold short;






-6-







--------------------------------------------------------------------------------




7)    Upon the purchase of domestic investments including, without limitation,
repurchase agreement transactions involving delivery of Company monies to Repo
Custodian(s), and prior to receipt of such investments, as set forth in written
Proper Instructions (such payment in advance of delivery, along with delivery in
advance of payment made in accordance with Section 2.2(14), as applicable, shall
each be referred to herein as a “Free Trade”), provided that such Proper
Instructions shall also set forth (a) the amount of such payment and (b) the
person(s) to whom such payment is made;


8)    For payment as initial or variation margin in connection with futures or
options on futures contracts entered into by the Company; and


9)    For any other purpose, but only upon receipt of Proper Instructions from
the Company specifying (a) the amount of such payment and (b) the person or
persons to whom such payment is to be made.


SECTION 2.7    APPOINTMENT OF AGENTS. The Custodian may at any time or times in
its discretion appoint (and may at any time remove) any other bank or trust
company which is itself qualified under the 1940 Act to act as a custodian, as
its agent to carry out such of the provisions of this Section 2 as the Custodian
may from time to time direct; provided, however, that the appointment of any
agent shall not relieve the Custodian of its responsibilities or liabilities
hereunder. The Underlying Transfer Agent shall not be deemed an agent or
sub-custodian of the Custodian for purposes of this Section 2.7 or any other
provision of this Agreement.


SECTION 2.8    DEPOSIT OF COMPANY ASSETS IN U.S. SECURITIES SYSTEMS. The
Custodian may deposit and/or maintain securities owned by the Company in a U.S.
Securities System in compliance with the conditions of Rule 17f-4 under the 1940
Act, as amended from time to time.
    
SECTION 2.9    SEGREGATED ACCOUNT. The Custodian shall upon receipt of Proper
Instructions from the Company, establish and maintain a segregated account or
accounts for and on behalf of the Company, into which account or accounts may be
transferred cash and/or securities, including securities maintained in an
account by the Custodian pursuant to Section 2.8 hereof, (a) in accordance with
the provisions of any agreement among the Company, the Custodian and a
broker-dealer registered under the Exchange Act and a member of FINRA (or any
futures commission merchant registered under the Commodity Exchange Act),
relating to compliance with the rules of The Options Clearing Corporation and of
any registered national securities exchange (or the CFTC or any registered
contract market), or of any similar organization or organizations, regarding
escrow or other arrangements in connection with transactions by the Company, (b)
for purposes of segregating cash or government securities in connection with
options purchased, sold or written by the Company or commodity futures contracts
or options thereon purchased or sold by the Company, (c) for the purposes of
compliance by the Company with the procedures required by Investment Company Act
Release No. 10666, or any subsequent release of the U.S. Securities and Exchange
Commission (the “SEC”), or interpretative opinion of the staff of the SEC,
relating to the maintenance of segregated accounts by registered management
investment companies, and (d) for any other purpose in accordance with Proper
Instructions.




-7-







--------------------------------------------------------------------------------






SECTION 2.10    DEPOSIT OF COMPANY ASSETS WITH THE UNDERLYING TRANSFER AGENT.
Underlying Shares beneficially owned by the Company, shall be deposited and/or
maintained in an account or accounts maintained with an Underlying Transfer
Agent and the Custodian’s only responsibilities with respect thereto shall be
limited to the following:


1)
Upon receipt of a confirmation or statement from an Underlying Transfer Agent
that such Underlying Transfer Agent is holding or maintaining Underlying Shares
in the name of the Custodian (or a nominee of the Custodian) for the benefit of
the Company, the Custodian shall identify by book-entry that such Underlying
Shares are being held by it as custodian for the benefit of the Company.



2)
In respect of the purchase of Underlying Shares for the account of the Company,
upon receipt of Proper Instructions, the Custodian shall pay out monies of the
Company as so directed, and record such payment from the account of the Company
on the Custodian’s books and records.



3)
In respect of the sale or redemption of Underlying Shares for the account of the
Company, upon receipt of Proper Instructions, the Custodian shall transfer such
Underlying Shares as so directed, record such transfer from the account of the
Company on the Custodian’s books and records and, upon the Custodian’s receipt
of the proceeds therefor, record such payment for the account of the Company on
the Custodian’s books and records.



The Custodian shall not be liable to the Company for any loss or damage to the
Company resulting from the maintenance of Underlying Shares with an Underlying
Transfer Agent except for losses resulting directly from the fraud, negligence
or willful misconduct of the Custodian or any of its agents or of any of its or
their employees.


SECTION 2.11    OWNERSHIP CERTIFICATES FOR TAX PURPOSES. The Custodian shall
execute ownership and other certificates and affidavits for all federal and
state tax purposes in connection with receipt of income or other payments with
respect to domestic securities of the Company held by it and in connection with
transfers of securities.


SECTION 2.12    PROXIES. Except with respect to Company property released and
delivered pursuant to Section 2.2(14), or purchased pursuant to Section 2.6(7),
the Custodian shall, with respect to the domestic securities held hereunder,
cause to be promptly executed by the registered holder of such securities, if
the securities are registered otherwise than in the name of the Company or a
nominee of the Company, all proxies, without indication of the manner in which
such proxies are to be voted, and shall promptly deliver to the Company such
proxies, all proxy soliciting materials and all notices relating to such
securities.


SECTION 2.13    COMMUNICATIONS RELATING TO COMPANY SECURITIES. Except with
respect to the Company property released and delivered pursuant to Section
2.2(14), or purchased pursuant to Section 2.6(7), and subject to the provisions
of Section 2.3, the Custodian shall transmit promptly to the Company all written
information (including, without limitation,




-8-







--------------------------------------------------------------------------------




pendency of calls and maturities of domestic securities and expirations of
rights in connection therewith and notices of exercise of call and put options
written by the Company and the maturity of futures contracts purchased or sold
by the Company) received by the Custodian from issuers of the securities being
held for the Company. With respect to tender or exchange offers, the Custodian
shall transmit promptly to the Company all written information received by the
Custodian from issuers of the securities whose tender or exchange is sought and
from the party (or its agents) making the tender or exchange offer. The
Custodian shall not be liable for any untimely exercise of any tender, exchange
or other right or power in connection with domestic securities or other property
of the Company’s at any time held by it unless (i) the Custodian is in actual
possession of such domestic securities or property and (ii) the Custodian
receives Proper Instructions with regard to the exercise of any such right or
power, and both (i) and (ii) occur at least three business days prior to the
date on which the Custodian is to take action to exercise such right or power.
The Custodian shall also transmit promptly to the Company all written
information received by the Custodian regarding any class action or other
litigation in connection with Company securities or other assets issued in the
United States and then held, or previously held, during the term of this
Agreement by the Custodian for the account of the Company, including, but not
limited to, opt-out notices and proof-of-claim forms. For avoidance of doubt,
upon and after the effective date of any termination of this Agreement, with
respect to the Company, as may be applicable, the Custodian shall have no
responsibility to so transmit any information under this Section 2.13 unless
required to do so by a provision that survives the termination of this Agreement
under Section 18.


SECTION 3.    PROVISIONS RELATING TO RULES 17F-5 AND 17F-7.


SECTION 3.1.    DEFINITIONS. As used throughout this Agreement, the capitalized
terms set forth below shall have the indicated meanings:
    
“Country Risk” means all factors reasonably related to the systemic risk of
holding Foreign Assets in a particular country including, but not limited to,
such country’s political environment, economic and financial infrastructure
(including any Eligible Securities Depository operating in the country),
prevailing or developing custody and settlement practices, and laws and
regulations applicable to the safekeeping and recovery of Foreign Assets held in
custody in that country.
    
“Eligible Foreign Custodian” has the meaning set forth in section (a)(1) of Rule
17f-5, including a majority-owned or indirect subsidiary of a U.S. Bank (as
defined in Rule 17f-5), a bank holding company meeting the requirements of an
Eligible Foreign Custodian (as set forth in Rule 17f-5 or by other appropriate
action of the SEC), or a foreign branch of a Bank (as defined in Section 2(a)(5)
of the 1940 Act) meeting the requirements of a custodian under Section 17(f) of
the 1940 Act; the term does not include any Eligible Securities Depository.


“Eligible Securities Depository” has the meaning set forth in section (b)(1) of
Rule 17f-7.


“Foreign Assets” means any of the Company’s investments (including foreign
currencies) for which the primary market is outside the United States and such
cash and cash equivalents as are reasonably necessary to effect the Company’s
transactions in such investments.


“Foreign Custody Manager” has the meaning set forth in section (a)(3) of Rule
17f-5.




-9-







--------------------------------------------------------------------------------






“Rule 17f-5” means Rule 17f-5 promulgated under the 1940 Act.


“Rule 17f-7” means Rule 17f-7 promulgated under the 1940 Act.


SECTION 3.2.    THE CUSTODIAN AS FOREIGN CUSTODY MANAGER.    


3.2.1    DELEGATION TO THE CUSTODIAN AS FOREIGN CUSTODY MANAGER. The Company, by
resolution adopted by its Board, hereby delegates to the Custodian, subject to
Section (b) of Rule 17f-5, the responsibilities set forth in this Section 3.2
with respect to Foreign Assets of the Company held outside the United States,
and the Custodian hereby accepts such delegation as Foreign Custody Manager with
respect to the Company.
 
3.2.2    COUNTRIES COVERED. The Foreign Custody Manager shall be responsible for
performing the delegated responsibilities defined below only with respect to the
countries and custody arrangements for each such country listed on Schedule A to
this Agreement, which list of countries, may be amended from time to time by the
Company with the agreement of the Foreign Custody Manager. The Foreign Custody
Manager shall list on Schedule A the Eligible Foreign Custodians selected by the
Foreign Custody Manager to maintain the assets of the Company’s, which list of
Eligible Foreign Custodians may be amended from time to time. In the sole
discretion of the Foreign Custody Manager. The Foreign Custody Manager will
provide amended versions of Schedule A in accordance with Section 3.2.5 hereof.


Upon the receipt by the Foreign Custody Manager of Proper Instructions to open
an account or to place or maintain Foreign Assets in a country listed on
Schedule A, and the fulfillment by the Company, of the applicable account
opening requirements for such country, the Foreign Custody Manager shall be
deemed to have been delegated by the Company’s Board responsibility as Foreign
Custody Manager with respect to that country and to have accepted such
delegation. Execution of this Agreement by the Company shall be deemed to be a
Proper Instruction to open an account, or to place or maintain Foreign Assets,
in each country listed on Schedule A. Following the receipt of Proper
Instructions directing the Foreign Custody Manager to close the account of the
Company with the Eligible Foreign Custodian selected by the Foreign Custody
Manager in a designated country, the delegation by the Board of the Company to
the Custodian as Foreign Custody Manager for that country shall be deemed to
have been withdrawn and the Custodian shall immediately cease to be the Foreign
Custody Manager with respect to the Company with respect to that country.


The Foreign Custody Manager may, with respect to the Company, withdraw its
acceptance of delegated responsibilities with respect to a designated country
upon written notice to the Company. Thirty days (or such longer period to which
the parties agree in writing) after receipt of any such notice by the Company,
the Custodian shall have no further responsibility in its capacity as Foreign
Custody Manager to the Company with respect to the country as to which the
Custodian’s acceptance of delegation is withdrawn.


3.2.3     SCOPE OF DELEGATED RESPONSIBILITIES:






-10-







--------------------------------------------------------------------------------




(a)    SELECTION OF ELIGIBLE FOREIGN CUSTODIANS. Subject to the provisions of
this Section 3.2, the Foreign Custody Manager may place and maintain the Foreign
Assets in the care of the Eligible Foreign Custodian selected by the Foreign
Custody Manager in each country listed on Schedule A, as amended from time to
time. In performing its delegated responsibilities as Foreign Custody Manager to
place or maintain Foreign Assets with an Eligible Foreign Custodian, the Foreign
Custody Manager shall determine that the Foreign Assets will be subject to
reasonable care, based on the standards applicable to custodians in the country
in which the Foreign Assets will be held by that Eligible Foreign Custodian,
after considering all factors relevant to the safekeeping of such assets,
including, without limitation the factors specified in Rule 17f-5(c)(1).


(b)    CONTRACTS WITH ELIGIBLE FOREIGN CUSTODIANS. The Foreign Custody Manager
shall determine that the contract governing the foreign custody arrangements
with each Eligible Foreign Custodian selected by the Foreign Custody Manager
will satisfy the requirements of Rule 17f-5(c)(2).


(c)    MONITORING. In each case in which the Foreign Custody Manager maintains
Foreign Assets with an Eligible Foreign Custodian selected by the Foreign
Custody Manager, the Foreign Custody Manager shall establish a system to monitor
(i) the appropriateness of maintaining the Foreign Assets with such Eligible
Foreign Custodian and (ii) the contract governing the custody arrangements
established by the Foreign Custody Manager with the Eligible Foreign Custodian.
In the event the Foreign Custody Manager determines that the custody
arrangements with an Eligible Foreign Custodian it has selected are no longer
appropriate, the Foreign Custody Manager shall notify the Board in accordance
with Section 3.2.5 hereunder, and withdraw the Foreign Assets from such Eligible
Foreign Custodian as soon as reasonably practicable.


3.2.4    GUIDELINES FOR THE EXERCISE OF DELEGATED AUTHORITY. For purposes of
this Section 3.2, the Board shall be deemed to have considered and determined to
accept such Country Risk as is incurred by placing and maintaining the Foreign
Assets in each country for which the Custodian is serving as Foreign Custody
Manager of the Company.
    
3.2.5    REPORTING REQUIREMENTS. The Foreign Custody Manager shall report the
withdrawal of the Foreign Assets from an Eligible Foreign Custodian and the
placement of such Foreign Assets with another Eligible Foreign Custodian by
providing to the Board an amended Schedule A at the end of the calendar quarter
in which an amendment to such Schedule has occurred. The Foreign Custody Manager
shall make written reports notifying the Board of any other material change in
the foreign custody arrangements of the Company described in this Section 3.2
after the occurrence of the material change.


3.2.6     STANDARD OF CARE AS FOREIGN CUSTODY MANAGER OF A COMPANY. In
performing the responsibilities delegated to it, the Foreign Custody Manager
agrees to exercise reasonable care; prudence and diligence such as a person
having responsibility for the safekeeping of assets of management investment
companies registered under the 1940 Act would exercise.


3.2.7    REPRESENTATIONS WITH RESPECT TO RULE 17F-5. The Foreign Custody Manager
represents to the Company that it is a U.S. Bank as defined in section (a)(7) of




-11-







--------------------------------------------------------------------------------




Rule 17f-5. The Company represents to the Custodian that its Board has
determined that it is reasonable for such Board to rely on the Custodian to
perform the responsibilities delegated pursuant to this Agreement to the
Custodian as the Foreign Custody Manager of the Company.


3.2.8    EFFECTIVE DATE AND TERMINATION OF THE CUSTODIAN AS FOREIGN CUSTODY
MANAGER. Each Board’s delegation to the Custodian as Foreign Custody Manager of
the Company shall be effective as of the date hereof and shall remain in effect
until terminated at any time, without penalty, by written notice from the
terminating party to the non-terminating party. Termination will become
effective sixty (60) days after receipt by the non-terminating party of such
notice. The provisions of Section 3.2.2 hereof shall govern the delegation to
and termination of the Custodian as Foreign Custody Manager of the Company with
respect to designated countries.


SECTION 3.3    ELIGIBLE SECURITIES DEPOSITORIES.


3.3.1    ANALYSIS AND MONITORING. The Custodian shall (a) provide the Company
(or its duly-authorized investment manager or investment adviser) with an
analysis of the custody risks associated with maintaining assets with the
Eligible Securities Depositories set forth on Schedule B hereto in accordance
with section (a)(1)(i)(A) of Rule 17f-7, and (b) monitor such risks on a
continuing basis, and promptly notify the Company (or its duly-authorized
investment manager or investment adviser) of any material change in such risks,
in accordance with section (a)(1)(i)(B) of Rule 17f-7.
 
3.3.2    STANDARD OF CARE. The Custodian agrees to exercise reasonable care,
prudence and diligence in performing the duties set forth in Section 3.3.1.


SECTION 4.
DUTIES OF THE CUSTODIAN WITH RESPECT TO PROPERTY OF THE COMPANY TO BE HELD
OUTSIDE THE UNITED STATES.



SECTION 4.1    DEFINITIONS. As used throughout this Agreement,


“Foreign Securities System” means an Eligible Securities Depository listed on
Schedule B hereto.


“Foreign Sub-Custodian” means a foreign banking institution serving as an
Eligible Foreign Custodian.


SECTION 4.2.    HOLDING SECURITIES. The Custodian shall identify on its books as
belonging to the Company the foreign securities held by each Foreign
Sub-Custodian or Foreign Securities System. The Custodian may hold foreign
securities for all of its customers, including the Company, with any Foreign
Sub-Custodian in an account that is identified as belonging to the Custodian for
the benefit of its customers, provided however, that (i) the records of the
Custodian with respect to foreign securities of the Company which are maintained
in such account shall identify those securities as belonging to the Company and
(ii), to the extent permitted and customary in the market in which the account
is maintained, the Custodian shall require that securities so held by the
Foreign Sub-Custodian be held separately from any assets of such Foreign
Sub-Custodian or of other customers of such Foreign Sub-Custodian.




-12-







--------------------------------------------------------------------------------






SECTION 4.3.    FOREIGN SECURITIES SYSTEMS. Foreign securities shall be
maintained in a Foreign Securities System in a designated country through
arrangements implemented by the Custodian or a Foreign Sub-Custodian, as
applicable, in such country.


SECTION 4.4.    TRANSACTIONS IN FOREIGN CUSTODY ACCOUNT.


4.4.1.    DELIVERY OF FOREIGN ASSETS. The Custodian or a Foreign Sub-Custodian
shall release and deliver foreign securities of the Company held by the
Custodian or such Foreign Sub-Custodian, or in a Foreign Securities System
account, only upon receipt of Proper Instructions, which may be continuing
instructions when deemed appropriate by the parties, and only in the following
cases:


(i)
Upon the sale of such foreign securities for the Company in accordance with
commercially reasonable market practice in the country where such foreign
securities are held or traded, including, without limitation: (A) delivery
against expectation of receiving later payment; or (B) in the case of a sale
effected through a Foreign Securities System, in accordance with the rules
governing the operation of the Foreign Securities System;



(ii)
In connection with any repurchase agreement related to foreign securities;



(iii)
To the depository agent in connection with tender or other similar offers for
foreign securities of the Company;



(iv)
To the issuer thereof or its agent when such foreign securities are called,
redeemed, retired or otherwise become payable;



(v)
To the issuer thereof, or its agent, for transfer into the name of the Custodian
(or the name of the respective Foreign Sub-Custodian or of any nominee of the
Custodian or such Foreign Sub-Custodian) or for exchange for a different number
of bonds, certificates or other evidence representing the same aggregate face
amount or number of units;



(vi)
To brokers, clearing banks or other clearing agents for examination or trade
execution in accordance with market custom; provided that in any such case, the
Foreign Sub-Custodian shall have no responsibility or liability for any loss
arising from the delivery of such foreign securities prior to receiving payment
for such foreign securities except as may arise from the Foreign Sub-Custodian’s
own negligence, fraud or willful misconduct;



(vii)
For exchange or conversion pursuant to any plan of merger, consolidation,
recapitalization, reorganization or readjustment of the securities of the issuer
of such securities, or pursuant to provisions for conversion contained in such
securities, or pursuant to any deposit agreement;







-13-







--------------------------------------------------------------------------------




(viii)
In the case of warrants, rights or similar foreign securities, the surrender
thereof in the exercise of such warrants, rights or similar securities or the
surrender of interim receipts or temporary securities for definitive securities;



(ix)
For delivery as security in connection with any borrowing by the Company
requiring a pledge of assets by the Company;



(x)
In connection with trading in options and futures contracts, including delivery
as original margin and variation margin;



(xi)
Upon the sale or other delivery of such foreign securities (including, without
limitation, to one or more Special Sub-Custodians or Repo Custodians) as a Free
Trade, provided that applicable Proper Instructions shall set forth (A) the
foreign securities to be delivered and (B) the person or persons to whom
delivery shall be made;



(xii)
In connection with the lending of foreign securities; and



(xiii)
For any other purpose, but only upon receipt of Proper Instructions specifying
(A) the foreign securities to be delivered and (B) the person or persons to whom
delivery of such securities shall be made.



4.4.2.    PAYMENT OF COMPANY MONIES. Upon receipt of Proper Instructions, which
may be continuing instructions when deemed appropriate by the parties, the
Custodian shall pay out, or direct the respective Foreign Sub-Custodian or the
respective Foreign Securities System to pay out, monies of the Company in the
following cases only:


(i)
Upon the purchase of foreign securities for the Company, unless otherwise
directed by Proper Instructions, by (A) delivering money to the seller thereof
or to a dealer therefor (or an agent for such seller or dealer) against
expectation of receiving later delivery of such foreign securities; or (B) in
the case of a purchase effected through a Foreign Securities System, in
accordance with the rules governing the operation of such Foreign Securities
System;



(ii)
In connection with the conversion, exchange or surrender of foreign securities
of the Company;



(iii)
For the payment of any expense or liability of the Company, including but not
limited to the following payments: interest, taxes, investment advisory fees,
transfer agency fees, fees under this Agreement, legal fees, accounting fees,
and other operating expenses;



(iv)
For the purchase or sale of foreign exchange or foreign exchange contracts for
the Company, including transactions executed with or through the Custodian or
its Foreign Sub-Custodians;







-14-







--------------------------------------------------------------------------------




(v)
In connection with trading in options and futures contracts, including delivery
as original margin and variation margin;



(vi)
Upon the purchase of foreign investments including, without limitation,
repurchase agreement transactions involving delivery of the Company monies to
Repo Custodian(s), as a Free Trade, provided that applicable Proper Instructions
shall set forth (A) the amount of such payment and (B) the person or persons to
whom payment shall be made;



(vii)
For payment of part or all of the dividends received in respect of securities
sold short;



(viii)
In connection with the borrowing or lending of foreign securities; and



(ix)
For any other purpose, but only upon receipt of Proper Instructions specifying
(A) the amount of such payment and (B) the person or persons to whom such
payment is to be made.



4.4.3.    MARKET CONDITIONS. Notwithstanding any provision of this Agreement to
the contrary, settlement and payment for Foreign Assets received for the account
of the Company and delivery of Foreign Assets maintained for the account of the
Company may be effected in accordance with the customary established securities
trading or processing practices and procedures in the country or market in which
the transaction occurs, including, without limitation, delivering Foreign Assets
to the purchaser thereof or to a dealer therefor (or an agent for such purchaser
or dealer) with the expectation of receiving later payment for such Foreign
Assets from such purchaser or dealer.


The Custodian shall provide to each Board the information with respect to
custody and settlement practices in countries in which the Custodian employs a
Foreign Sub-Custodian described on Schedule C hereto at the time or times set
forth on such Schedule. The Custodian may revise Schedule C from time to time,
provided that no such revision shall result in a Board being provided with
substantively less information than had been previously provided hereunder.


SECTION 4.5.    REGISTRATION OF FOREIGN SECURITIES. The foreign securities
maintained in the custody of a Foreign Sub-Custodian (other than bearer
securities) shall be registered in the name of the Company or in the name of the
Custodian or in the name of any Foreign Sub-Custodian or in the name of any
nominee of the foregoing, and the Company agrees to hold any such nominee
harmless from any liability as a holder of record of such foreign securities.
The Custodian or a Foreign Sub-Custodian shall not be obligated to accept
securities on behalf of the Company under the terms of this Agreement unless the
form of such securities and the manner in which they are delivered are in
accordance with reasonable market practice.


SECTION 4.6     BANK ACCOUNTS. The Custodian shall identify on its books as
belonging to the Company cash (including cash denominated in foreign currencies)
deposited with the Custodian. Where the Custodian is unable to maintain, or
market practice does not facilitate the maintenance of, cash on the books of the
Custodian, a bank account or bank accounts shall be opened and maintained
outside the United States on behalf of the Company with a Foreign Sub-




-15-







--------------------------------------------------------------------------------




Custodian. All accounts referred to in this Section shall be subject only to
draft or order by the Custodian (or, if applicable, such Foreign Sub-Custodian)
acting pursuant to the terms of this Agreement to hold cash received by or from
or for the account of the Company. Cash maintained on the books of the Custodian
(including its branches, subsidiaries and affiliates), regardless of currency
denomination, is maintained in bank accounts established under, and subject to
the laws of, The Commonwealth of Massachusetts.


SECTION 4.7.    COLLECTION OF INCOME. The Custodian shall use reasonable
commercial efforts to collect all income and other payments with respect to the
Foreign Assets held hereunder to which the Company shall be entitled. In the
event that extraordinary measures are required to collect such income, the
Company and the Custodian shall consult as to such measures and as to the
compensation and expenses of the Custodian relating to such measures. The
Custodian shall credit income to the Company as such income is received or in
accordance with Custodian’s then current payable date income schedule. Any
credit to the Company in advance of receipt may be reversed when the Custodian
determines that payment will not occur in due course and the Company may be
charged at the Custodian’s applicable rate for time credited. Income on
securities loaned other than from the Custodian’s securities lending program
shall be credited as received.


SECTION 4.8     SHAREHOLDER RIGHTS. With respect to the foreign securities held
pursuant to this Section 4, the Custodian shall use reasonable commercial
efforts to facilitate the exercise of voting and other shareholder rights,
subject always to the laws, regulations and practical constraints that may exist
in the country where such securities are issued. The Company acknowledges that
local conditions, including lack of regulation, onerous procedural obligations,
lack of notice and other factors may have the effect of severely limiting the
ability of the Company to exercise shareholder rights.


SECTION 4.9.    COMMUNICATIONS RELATING TO FOREIGN SECURITIES. The Custodian
shall transmit promptly to the Company written information with respect to
materials received by the Custodian via the Foreign Sub-Custodians from issuers
of the foreign securities being held for the account of the Company (including,
without limitation, pendency of calls and maturities of foreign securities and
expirations of rights in connection therewith). With respect to tender or
exchange offers, the Custodian shall transmit promptly to the Company written
information with respect to materials so received by the Custodian from issuers
of the foreign securities whose tender or exchange is sought or from the party
(or its agents) making the tender or exchange offer. The Custodian shall not be
liable for any untimely exercise of any tender, exchange or other right or power
in connection with foreign securities or other property of the Company at any
time held by it unless (i) the Custodian or the respective Foreign Sub-Custodian
is in actual possession of such foreign securities or property and (ii) the
Custodian receives Proper Instructions with regard to the exercise of any such
right or power, and both (i) and (ii) occur at least three business days prior
to the date on which the Custodian is to take action to exercise such right or
power. The Custodian shall also transmit promptly to the Company all written
information received by the Custodian via the Foreign Sub-Custodians from
issuers of the foreign securities being held for the account of the Company
regarding any class action or other litigation in connection with the Company
foreign securities or other assets issued outside the United States and then
held, or previously held, during the term of this Agreement by the Custodian via
a Foreign Sub-Custodian for the account of the Company, including, but not
limited to, opt-out notices and proof-of-claim




-16-







--------------------------------------------------------------------------------




forms. For avoidance of doubt, upon and after the effective date of any
termination of this Agreement, with respect to the Company, as may be
applicable, the Custodian shall have no responsibility to so transmit any
information under this Section 4 unless required to do so by a provision that
survives the termination of this Agreement under Section 18.


SECTION 4.10.    LIABILITY OF FOREIGN SUB-CUSTODIANS. Each agreement pursuant to
which the Custodian employs a Foreign Sub-Custodian shall, to the extent
possible, require the Foreign Sub-Custodian to exercise reasonable care in the
performance of its duties, and to indemnify, and hold harmless, the Custodian
from and against any loss, damage, cost, expense, liability or claim arising out
of or in connection with the Foreign Sub-Custodian’s performance of such
obligations. At the Company’s election, the Company shall be entitled to be
subrogated to the rights of the Custodian with respect to any claims against a
Foreign Sub-Custodian as a consequence of any such loss, damage, cost, expense,
liability or claim if and to the extent that the Company has not been made whole
for any such loss, damage, cost, expense, liability or claim.


SECTION 4.11    TAX LAW. The Custodian shall have no responsibility or liability
for any obligations now or hereafter imposed on the Company or the Custodian as
custodian of the Company by the tax law of the United States or of any state or
political subdivision thereof. It shall be the responsibility of the Company to
notify the Custodian of the obligations imposed on the Company or the Custodian
as custodian of such Company by the tax law of countries other than those
mentioned in the above sentence, including responsibility for withholding and
other taxes, assessments or other governmental charges, certifications and
governmental reporting. The sole responsibility of the Custodian with regard to
such tax law shall be to use reasonable efforts to assist the Company with
respect to any claim for exemption or refund under the tax law of countries for
which the Company has provided such information.


SECTION 4.12.    LIABILITY OF CUSTODIAN. The Custodian shall be liable for the
acts or omissions of a Foreign Sub-Custodian to the same extent as set forth
with respect to sub-custodians generally in this Agreement and, regardless of
whether assets are maintained in the custody of a Foreign Sub-Custodian or a
Foreign Securities System, the Custodian shall not be liable for any loss,
damage, cost, expense, liability or claim resulting from nationalization,
expropriation, currency restrictions, or acts of war or terrorism, or any other
loss where the Sub-Custodian has otherwise acted with reasonable care.


SECTION 4.13. FOREIGN EXCHANGE.


(a)    Generally. Upon receipt of Proper Instructions, which for purposes of
this section may also include security trade advices, the Custodian shall
facilitate the processing and settlement of foreign exchange transactions. Such
foreign exchange transactions do not constitute part of the services provided by
the Custodian under this Agreement.


(b)    Company Elections. Each Company (or its investment advisor acting on its
behalf) may elect to enter into and execute foreign exchange transactions with
third parties that are not affiliated with the Custodian, with State Street
Global Markets, which is the foreign exchange division of State Street Bank and
Trust Company and its affiliated companies (“SSGM”), or with a sub-custodian.
Where the Company or its investment advisor gives Proper Instructions for the




-17-







--------------------------------------------------------------------------------




execution of a foreign exchange transaction using an indirect foreign exchange
service described in the Client Publications, the Company (or its investment
advisor) instructs the Custodian, on behalf of the Company, to direct the
execution of such foreign exchange transaction to SSGM or, when the relevant
currency is not traded by SSGM, to the applicable sub-custodian. The Custodian
shall not have any agency (except as contemplated in preceding sentence), trust
or fiduciary obligation to the Company, its investment advisor or any other
person in connection with the execution of any foreign exchange transaction. The
Custodian shall have no responsibility under this Agreement for the selection of
the counterparty to, or the method of execution of, any foreign exchange
transaction entered into by the Company (or its investment advisor acting on its
behalf) or the reasonableness of the execution rate on any such transaction.


(c)    Company Acknowledgement Each Company acknowledges that in connection with
all foreign exchange transactions entered into by the Company (or its investment
advisor acting on its behalf) with SSGM or any sub-custodian, SSGM and each such
sub-custodian:


(i)
shall be acting in a principal capacity and not as broker, agent or fiduciary to
the Company or its investment advisor;



(ii)
shall seek to profit from such foreign exchange transactions, and are entitled
to retain and not disclose any such profit to the Company or its investment
advisor; and



(iii)
shall enter into such foreign exchange transactions pursuant to the terms and
conditions, including pricing or pricing methodology, (a) agreed with the
Company or its investment advisor from time to time or (b) in the case of an
indirect foreign exchange service, (i) as established by SSGM and set forth in
the Client Publications with respect to the particular foreign exchange
execution services selected by the Company or the investment advisor or (ii) as
established by the sub-custodian from time to time.



(d)    Transactions by State Street. The Custodian or its affiliates, including
SSGM, may trade based upon information that is not available to the Company (or
its investment advisor acting on its behalf), and may enter into transactions
for its own account or the account of clients in the same or opposite direction
to the transactions entered into with the Company (or its investment manager),
and shall have no obligation, under this Agreement, to share such information
with or consider the interests of their respective counterparties, including,
where applicable, the Company or the investment advisor. As used herein, “Client
Publications” means the general client publications of State Street Bank and
Trust Company available from time to time to clients and their investment
advisors.


SECTION 5.    [RESERVED]


SECTION 6.    SPECIAL SUB-CUSTODIANS.






-18-







--------------------------------------------------------------------------------




Upon receipt of Special Instructions (as such term is defined in Section 8
hereof), the Custodian shall, on behalf of the Company, appoint one or more
banks, trust companies or other entities designated in such Special Instructions
to act as a sub-custodian for the purposes of effecting such transaction(s) as
may be designated by the Company in Special Instructions. Each such designated
sub-custodian is referred to herein as a “Special Sub-Custodian.” Each such duly
appointed Special Sub-Custodian shall be listed on Schedule D hereto, as it may
be amended from time to time by the Company, with the acknowledgment of the
Custodian. In connection with the appointment of any Special Sub-Custodian, and
in accordance with Special Instructions, the Custodian shall enter into a
sub-custodian agreement with the Company and the Special Sub-Custodian in form
and substance approved by the Company, provided that such agreement shall in all
events comply with the provisions of the 1940 Act and the rules and regulations
thereunder and the terms and provisions of this Agreement.


SECTION 7.    PAYMENTS FOR SALES OR REPURCHASES OR REDEMPTIONS OF SHARES.


The Custodian shall receive from the distributor of the Shares or from the
Transfer Agent and deposit into the account of the Company such payments as are
received for Shares thereof issued or sold from time to time by the Company. The
Custodian will provide timely notification to the Company and the Transfer Agent
of any receipt by it of payments for Shares of the Company.


From such funds as may be available for the purpose, the Custodian shall, upon
receipt of instructions from the Transfer Agent, make funds available for
payment to holders of Shares who have delivered to the Transfer Agent a request
for redemption or repurchase of their Shares. In connection with the redemption
or repurchase of Shares, the Custodian is authorized upon receipt of
instructions from the Transfer Agent to wire funds to or through a commercial
bank designated by the redeeming shareholders. In connection with the redemption
or repurchase of Shares, the Custodian shall honor checks drawn on the Custodian
by a holder of Shares, which checks have been furnished by the Company to the
holder of Shares, when presented to the Custodian in accordance with such
procedures and controls as are mutually agreed upon from time to time between
the Company and the Custodian.


SECTION 8.    PROPER INSTRUCTIONS AND SPECIAL INSTRUCTIONS.


“Proper Instructions,” which may also be standing instructions, as such term is
used throughout this Agreement shall mean instructions received by the Custodian
from the Company, and signed by any two (2) Authorized Persons, as defined
below. Such instructions may be in writing signed by the authorized person or
persons or may be in a tested communication or in a communication utilizing
access codes effected between electro-mechanical or electronic devices or may be
by such other means and utilizing such intermediary systems and utilities as may
be agreed from time to time by the Custodian and the person(s) or entity giving
such instruction, provided that the Company has followed any security procedures
agreed to from time to time by the Company and the Custodian including, but not
limited to, the security procedures selected by the Company via the form of
Funds Transfer Addendum hereto, the terms of which are hereby agreed to. Oral
instructions will be considered Proper Instructions if the Custodian reasonably
believes them to have been given by a person authorized to provide such
instructions with respect to the transaction involved; the Company




-19-







--------------------------------------------------------------------------------




shall cause all oral instructions to be confirmed in writing and signed by two
(2) Authorized Persons. For purposes of this Section, Proper Instructions shall
include instructions received by the Custodian pursuant to any multi-party
agreement which requires a segregated asset account in accordance with Section
2.9 hereof.


“Special Instructions,” as such term is used throughout this Agreement, means
Proper Instructions countersigned or confirmed in writing by the Treasurer or
any Assistant Treasurer of the applicable Company or any other person designated
in writing by the Treasurer of the Company, which countersignature or
confirmation shall be (a) included on the same instrument containing the Proper
Instructions or on a separate instrument clearly relating thereto and (b)
delivered by hand, by facsimile transmission, or in such other manner as the
Company and the Custodian agree in writing.


Concurrently with the execution of this Agreement, and from time to time
thereafter, as appropriate, the Company shall deliver to the Custodian, duly
certified by the Company’s Treasurer or Assistant Treasurer, a certificate
setting forth: (i) the names, titles, signatures and scope of authority of all
persons authorized to give Proper Instructions or any other notice, request,
direction, instruction, certificate or instrument on behalf of the Company
(“Authorized Person(s)”) and (ii) the names, titles and signatures of those
persons authorized to give Special Instructions. Such certificate may be
accepted and relied upon by the Custodian as conclusive evidence of the facts
set forth therein and shall be considered to be in full force and effect until
receipt by the Custodian of a similar certificate to the contrary.


SECTION 9.    EVIDENCE OF AUTHORITY.


The Custodian shall be protected in acting upon any instructions, notice,
request, consent, certificate or other instrument or paper believed by it in
good faith to be genuine and to have been properly executed by or on behalf of
the Company. The Custodian may receive and accept a copy of a resolution
certified by the Secretary or an Assistant Secretary of the Company as
conclusive evidence (a) of the authority of any person to act in accordance with
such resolution or (b) of any determination or of any action by the applicable
Board as described in such resolution, and such resolution may be considered as
in full force and effect until receipt by the Custodian of written notice to the
contrary.


SECTION 10.    ACTIONS PERMITTED WITHOUT EXPRESS AUTHORITY.


The Custodian may in its discretion, without express authority from the Company:


1)    Surrender securities in temporary form for securities in definitive form;


2)    Endorse for collection, in the name of the Company, checks, drafts and
other negotiable instruments; and


3)    In general, attend to all non‑discretionary details in connection with the
sale, exchange, substitution, purchase, transfer and other dealings with the
securities and property of the Company except as otherwise directed by the
applicable Board.






-20-







--------------------------------------------------------------------------------




SECTION 11.
DUTIES OF CUSTODIAN WITH RESPECT TO THE BOOKS OF ACCOUNT AND CALCULATION OF NET
ASSET VALUE AND NET INCOME.



The Custodian shall cooperate with and supply necessary information to the
entity or entities appointed by the applicable Board to keep the books of
account of the Company. The Company acknowledges and agrees that, with respect
to investments maintained with the Underlying Transfer Agent, the Underlying
Transfer Agent is the sole source of information on the number of shares of the
Company held by it and that the Custodian has the right to rely on holdings
information furnished by the Underlying Transfer Agent to the Custodian in
performing its duties under this Agreement, including without limitation, the
duties set forth in this Section 11 and in Section 12 hereof.


SECTION 12.    RECORDS.


The Custodian shall with respect to the Company create and maintain all records
relating to its activities and obligations under this Agreement in such manner
as will meet the obligations of the Company under the 1940 Act, with particular
attention to section 31 thereof and Rules 31a-1 and 31a-2 thereunder. All such
records shall be the property of the Company and shall at all times during the
regular business hours of the Custodian be open for inspection by duly
authorized officers, employees or agents of the Company and employees and agents
of the SEC. The Custodian shall, at the Company’s request, supply the Company
with a tabulation of securities owned by the Company and held by the Custodian
and shall, when requested to do so by the Company and for such compensation as
shall be agreed upon between the Company and the Custodian, include certificate
numbers in such tabulations. The Company acknowledges that, in creating and
maintaining the records as set forth herein with respect to the Company property
released and delivered pursuant to Section 2.2(14), or purchased pursuant to
Section 2.6(7) hereof, the Custodian is authorized and instructed to rely upon
information provided to it by the Company, the Company’s counterparty(ies), or
the agents of either of them.


SECTION 13.    OPINION OF COMPANY’S INDEPENDENT ACCOUNTANT.


The Custodian shall take all reasonable action, as the Company may from time to
time request, to obtain from year to year favorable opinions from the Company’s
independent accountants with respect to its activities hereunder in connection
with the preparation of the Company’s Form N-2, as applicable, and the Company’s
Annual Report on 10-K to the SEC and with respect to any other requirements
thereof.


SECTION 14.    REPORTS TO COMPANY BY INDEPENDENT PUBLIC ACCOUNTANTS.


The Custodian shall provide the Company at such times as the Company may
reasonably require, with reports by independent public accountants on the
accounting system, internal accounting control and procedures for safeguarding
securities, futures contracts and options on futures contracts, including
securities deposited and/or maintained in a U.S. Securities System or a Foreign
Securities System (either, a “Securities System”), relating to the services
provided by the Custodian under this Agreement; such reports, shall be of
sufficient scope and in sufficient detail, as may reasonably be required by the
Company to provide reasonable assurance that any material inadequacies would be
disclosed by such examination, and, if there are no such inadequacies, the
reports shall so state.




-21-







--------------------------------------------------------------------------------






SECTION 15.    COMPENSATION OF CUSTODIAN.


The Custodian shall be entitled to reasonable compensation for its services and
expenses as Custodian, as set forth in a written fee schedule (“Fee Schedule”)
between the parties hereto, until a different compensation shall be agreed upon
in writing by the Company and Custodian


SECTION 16.    RESPONSIBILITY OF CUSTODIAN.


So long as and to the extent that it is in the exercise of reasonable care, the
Custodian shall not be responsible for the title, validity or genuineness of any
property or evidence of title thereto received by it or delivered by it pursuant
to this Agreement and shall be held harmless in acting upon any notice, request,
consent, certificate or other instrument reasonably believed by it to be genuine
and to be signed by the proper party or parties, including any futures
commission merchant acting pursuant to the terms of a three‑party futures or
options agreement. The Custodian shall be held to the exercise of reasonable
care in carrying out the provisions of this Agreement, but shall be kept
indemnified by and shall be without liability to the Company for any action
taken or omitted by it in good faith without negligence, fraud or willful
misconduct, including, without limitation, acting in accordance with any Proper
Instruction. It shall be entitled to rely on and may act upon advice of counsel
(who may be counsel for the Company or as preapproved by the Company) on all
matters, and shall be without liability for any action reasonably taken or
omitted pursuant to such advice. The Custodian shall be without liability to the
Company for any loss, liability, claim or expense resulting from or caused by
anything that is part of Country Risk (as defined in Section 3 hereof),
including without limitation nationalization, expropriation, currency
restrictions, insolvency of a Foreign Sub-custodian, acts of war, revolution,
riots or terrorism.


Except as may arise from the Custodian’s own negligence or willful misconduct or
the negligence or willful misconduct of a sub-custodian or agent, the Custodian
shall be without liability to the Company for any loss, liability, claim or
expense resulting from or caused by; (i) events or circumstances beyond the
reasonable control of the Custodian or any sub-custodian or Securities System or
any agent or nominee of any of the foregoing, including, without limitation, the
interruption, suspension or restriction of trading on or the closure of any
securities market, power or other mechanical or technological failures or
interruptions, computer viruses or communications disruptions, work stoppages,
natural disasters, or other similar events or acts; (ii) errors by the Company
or its duly authorized investment manager or investment adviser in their
instructions to the Custodian provided such instructions have been in accordance
with this Agreement; (iii) the insolvency of or acts or omissions by a
Securities System; (iv) any act or omission of a Special Sub-Custodian
including, without limitation, reliance on reports prepared by a Special
Sub-Custodian; (v) any delay or failure of any broker, agent or intermediary,
central bank or other commercially prevalent payment or clearing system to
deliver to the Custodian’s sub-custodian or agent securities purchased or in the
remittance or payment made in connection with securities sold; (vi) any delay or
failure of any company, corporation, or other body in charge of registering or
transferring securities in the name of the Custodian, the Company, the
Custodian’s sub-custodians, nominees or agents or any consequential losses
arising out of such delay or failure to transfer such securities including
non-receipt of bonus, dividends and rights and other accretions or benefits;
(vii) delays or inability to perform its duties due to any disorder in market
infrastructure with respect to




-22-







--------------------------------------------------------------------------------




any particular security or Securities System; and (viii) any provision of any
present or future law or regulation or order of the United States of America, or
any state thereof, or any other country, or political subdivision thereof or of
any court of competent jurisdiction. The Custodian shall be liable for the acts
or omissions of a Foreign Sub-Custodian to the same extent as set forth with
respect to sub-custodians generally in this Agreement.


If the Company requires the Custodian to take any action with respect to
securities, which action involves the payment of money or which action may, in
the opinion of the Custodian, result in the Custodian or its nominee assigned to
the Company being liable for the payment of money or incurring liability of some
other form, the Company, as a prerequisite to requiring the Custodian to take
such action, shall provide indemnity to the Custodian in an amount and form
reasonable to it.


Except as may arise from the Custodian’s own negligence or willful misconduct,
the Company shall indemnify and hold the Custodian harmless from and against any
and all costs, expenses, losses, damages, charges, counsel fees, payments and
liabilities which may be asserted against the Custodian


(a) for acting in accordance with any Proper Instruction or Special Instruction
including, without limitation, any Proper Instruction with respect to Free
Trades including, but not limited to, cost, expense, loss, damage, liability,
tax, charge, assessment or claim resulting from (i) the failure of the Company
to receive income with respect to purchased investments, (ii) the failure of the
Company to recover amounts invested on maturity of purchased investments, (iii)
the failure of the Custodian to respond to or be aware of notices or other
corporate communications with respect to purchased investments, or (iv) the
Custodian’s reliance upon information provided by the e Company, the Company’s
counterparty(ies) or the agents of either of them with respect to Company
property released, delivered or purchased pursuant to either of Section 2.2(14)
or Section 2.6(7) hereof; (b) for the acts or omissions of any Special
Sub-Custodian; or (c) for the acts or omissions of any Local Agent or Pledgee.


In no event shall the Custodian be liable for indirect, special or consequential
damages.


SECTION 17.    SECURITY INTEREST


SECTION 17.1    CREATION OF SECURITY INTEREST.


To secure the due and punctual payment of all actual liabilities, whether actual
or contingent (“Liabilities”), of a Company to the Custodian now or hereafter
arising or incurred under or in connection with this Agreement, the Company
hereby grants to the Custodian a security interest in (i) all of the Company’s
cash ,deposit accounts, securities and other investment property, and other
assets , whether now existing or hereafter acquired or created, in the
possession or under the control of any of the Custodian and its agents,
affiliates and subcustodians and (ii) any and all proceeds of any thereof
(collectively, the “Collateral”). The Liabilities include, without limitation,
(a) the obligations of the Company to the Custodian in relation to any advance
of cash or securities for any purpose; (b) the obligations of the Company to the
Custodian (in its capacity as foreign exchange provider or otherwise) in
relation to any spot or forward foreign exchange contracts or any other foreign
exchange contract or facility entered into with the Company; and (c) the
obligations of the




-23-







--------------------------------------------------------------------------------




Company to reimburse the Custodian for any taxes, interest, charges, expense,
assessments, or other liabilities that may be assessed against or imposed on the
Custodian under or in connection with this Agreement, except such Liabilities as
may arise from the Custodian’s own fraud, negligence or willful misconduct in
the performance of its duties hereunder.


SECTION 17.2    SECURED PARTY AND OTHER RIGHTS


In the event that the Company fails to satisfy any of the Liabilities as and
when due and payable, the Custodian shall have in respect of the Collateral, in
addition to all other rights and remedies arising hereunder or under applicable
law, the rights and remedies of a secured party under the Uniform Commercial
Code of the State of New York. Without prejudice to the Custodian’s rights under
applicable law, the Custodian shall be entitled, without prior notice to the
Company, to withhold delivery of any Collateral and to apply the money or other
proceeds and any other monies credited to the cash accounts in satisfaction of
such Liabilities.


SECTION 18.    EFFECTIVE PERIOD, TERMINATION AND AMENDMENT.


This Agreement shall become effective as of the date set forth herein, shall
continue in full force and effect until terminated as hereinafter provided, may
be amended at any time by mutual written agreement of the parties hereto and may
be terminated by either the Customer or the Custodian by an instrument in
writing delivered or mailed, postage prepaid to the other party, such
termination to take effect not sooner than sixty (60) days after the date of
such delivery or mailing unless a different period is agreed to in writing by
the parties. Either party may terminate this Agreement: (i) in the event of the
other party’s material breach of a material provision of this Agreement that the
other party has either (a) failed to cure or (b) failed to establish a remedial
plan to cure that is reasonably acceptable, within 45 days of written notice of
such breach, or (ii) in the event of the appointment of a conservator or
receiver for the other party or upon the happenings of a like event to the other
party at the direction of an appropriate agency or court of competent
jurisdiction. Upon the termination of this Agreement, the Company shall pay the
Custodian its compensation then due and payable.
In the event of: (i) the Company’s termination of this Agreement for any reason
other than as set forth in the immediately preceding paragraph or (ii) a
transaction not in the ordinary course of business pursuant to which the
Custodian is not retained to continue providing services hereunder to the
Company (or its successor), the Company shall pay the Custodian its compensation
due through the end of the then-current term (based upon the average monthly fee
compensation previously earned by Custodian) and shall reimburse the Custodian
for its costs, expenses and disbursements. Upon receipt of such payment and
reimbursement, the Custodian will deliver the Company’s securities and cash as
set forth herein below. For the avoidance of doubt, no payment will be required
pursuant to clause (ii) of this paragraph in the event of any transaction such
as (a) the liquidation or dissolution of the Company and distribution of the
Company’s assets as a result of the Board’s determination in its reasonable
business judgment that the Company is no longer viable, (b) a merger of the
Company into, or the consolidation of the Company with, another entity, or
(c) the sale by the Company of all, or substantially all, of its assets to
another entity, in each of (b) and (c) where the Custodian is retained to
continue




-24-







--------------------------------------------------------------------------------




providing services to the Fund (or its successor) on substantially the same
terms as this Agreement.


The provisions of Sections 4.11, 16 and 17 of this Agreement shall survive
termination of this Agreement for any reason.


This Agreement may be amended at any time in writing by mutual agreement of the
parties hereto.


SECTION 19.    SUCCESSOR CUSTODIAN.


If a successor custodian for the Company shall be appointed by the applicable
Board, the Custodian shall, upon termination and receipt of Proper Instructions,
deliver to such successor custodian at the office of the Custodian, duly
endorsed and in the form for transfer, all securities of the Company then held
by it hereunder and shall transfer to an account of the successor custodian all
of the securities of each the Company held in a Securities System or at the
Underlying Transfer Agent.


If no such successor custodian shall be appointed, the Custodian shall, in like
manner, upon receipt of Proper Instructions, deliver at the office of the
Custodian and transfer such securities, funds and other properties in accordance
with such resolution.


In the event that no Proper Instructions designating a successor custodian or
alternative arrangements shall have been delivered to the Custodian on or before
the date when such termination shall become effective, then the Custodian shall
have the right to deliver to a bank or trust company, which is a “bank” as
defined in the 1940 Act, doing business in Boston, Massachusetts or New York,
New York, of its own selection, having an aggregate capital, surplus, and
undivided profits, as shown by its last published report, of not less than
$25,000,000, all securities, funds and other properties held by the Custodian on
behalf of the Company and all instruments held by the Custodian relative thereto
and all other property held by it under this Agreement on behalf of the Company,
and to transfer to an account of such successor custodian all of the securities
of the Company held in any Securities System or at the Underlying Transfer
Agent. Thereafter, such bank or trust company shall be the successor of the
Custodian under this Agreement.


In the event that securities, funds and other properties remain in the
possession of the Custodian after the date of termination hereof owing to
failure of the Company to provide Proper Instructions as aforesaid, the
Custodian shall be entitled to fair compensation for its services during such
period as the Custodian retains possession of such securities, funds and other
properties and the provisions of this Agreement relating to the duties and
obligations of the Custodian shall remain in full force and effect.


SECTION 20. GENERAL.


SECTION 20.1 NEW YORK LAW TO APPLY. This Agreement shall be construed and the
provisions thereof interpreted under and in accordance with laws of New York
State.






-25-







--------------------------------------------------------------------------------




SECTION 20.2 PRIOR AGREEMENTS. This Agreement supersedes and terminates, as of
the date hereof, all prior agreements between the Company and the Custodian
relating to the custody of the Company’s assets.
    
SECTION 20.3 ASSIGNMENT. This Agreement may not be assigned by (a) any Company
without the written consent of the Custodian or (b) by the Custodian without the
written consent of the Company.


    SECTION 20.4 INTERPRETIVE AND ADDITIONAL PROVISIONS. In connection with the
operation of this Agreement, the Custodian and the Company, may from time to
time agree on such provisions interpretive of or in addition to the provisions
of this Agreement as may in their joint opinion be consistent with the general
tenor of this Agreement. Any such interpretive or additional provisions shall be
in a writing signed by all parties and shall be annexed hereto, provided that no
such interpretive or additional provisions shall contravene any applicable
federal or state regulations or any provision of the Company’s Governing
Documents. No interpretive or additional provisions made as provided in the
preceding sentence shall be deemed to be an amendment of this Agreement.




SECTION 20.5 REPRESENTATIONS. The Company hereby represents and warrants that
(a) it is duly incorporated or organized and is validly existing in good
standing in its jurisdiction of incorporation or organization; (b) it has the
requisite power and authority under applicable law and its Governing Documents
to enter into and perform this Agreement; (c) all requisite proceedings have
been taken to authorize it to enter into and perform this Agreement; (d) this
Agreement constitutes its legal, valid, binding and enforceable agreement; and
(e) its entrance into this Agreement shall not cause a material breach or be in
material conflict with any other agreement or obligation of the Company or any
law or regulation applicable to it.


The Custodian hereby represents and warrants that (a) it has the requisite power
and authority under applicable law and its charter to enter into and perform its
obligations under this Agreement, and (b) the Custodian has duly executed this
Agreement so as to constitute valid and binding obligations of the Custodian.


SECTION 20.6 REMOTE ACCESS SERVICES ADDENDUM. The Custodian and the Company
agree to be bound by the terms of the Remote Access Services Addendum attached
hereto, if applicable.


SECTION 20.7 NOTICES. Any notice, instruction or other instrument required to be
given hereunder may be delivered in person to the offices of the parties as set
forth herein during normal business hours or delivered prepaid registered mail
or by telex, cable or telecopy to the parties at the following addresses or such
other addresses as may be notified by any party from time to time.


To any Company:    COMPANY NAME
520 Madison Avenue
New York, NY 10022
Attention: Orit Mizrachi




-26-







--------------------------------------------------------------------------------




Telephone: 212.813.4508
Telecopy: 212.813.4508


To the Custodian:    STATE STREET BANK AND TRUST COMPANY
100 Summer Street, Floor 5
Boston, MA 02206
            Attention: James Meagher, Managing Director
State Street Alternative Investment Solutions
Telephone: 617-662-7310
Telecopy: 212-651-2393

Such notice, instruction or other instrument shall be deemed to have been served
in the case of a registered letter at the expiration of five business days after
posting, in the case of cable twenty-four hours after dispatch and, in the case
of telex, immediately on dispatch and if delivered outside normal business hours
it shall be deemed to have been received at the next time after delivery when
normal business hours commence and in the case of cable, telex or telecopy on
the business day after the receipt thereof. Evidence that the notice was
properly addressed, stamped and put into the post shall be conclusive evidence
of posting.


SECTION 20.8 COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all such
counterparts taken together shall constitute one and the same Agreement.


SECTION 20.9 SEVERABILITY. If any provision or provisions of this Agreement
shall be held to be invalid, unlawful or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired.


SECTION 20.10 CONFIDENTIALITY. All information provided under this Agreement by
a party (the “Disclosing Party”) to the other party (the “Receiving Party”)
regarding the Disclosing Party’s business and operations shall be treated as
confidential. All confidential information provided under this Agreement by
Disclosing Party shall be used or disclosed by the Receiving Party, or its
agents, affiliates or service providers, solely for the purpose of performing or
receiving the services and discharging the Receiving Party’s other obligations
under the Agreement or managing the business of the Receiving Party and its
affiliates, including financial and operational management and reporting, risk
management, legal and regulatory compliance and client service management. The
foregoing shall not be applicable to any information (a) that is publicly
available when provided or thereafter becomes publicly available, other than
through a breach of this Agreement, (b) that is independently derived by the
Receiving Party without the use of any information provided by the Disclosing
Party in connection with this Agreement, (c) that is disclosed to comply with
any legal or regulatory proceeding, investigation, audit, examination, subpoena,
civil investigative demand or other similar process, (d) that is disclosed as
required by operation of law or regulation or as required to comply with the
requirements of any market infrastructure that the Disclosing Party or its
agents direct the Custodian or its affiliates to employ or which is required in
connection with the holding or settlement of instruments included in the assets
subject to this Agreement, or (e) where the Party seeking to disclose has
received the prior written consent of the Party providing the information, which
consent shall not be unreasonably withheld; provided, however, that in the




-27-







--------------------------------------------------------------------------------




case of a disclosure pursuant to a subpoena, civil investigative demand or other
similar process, the Receiving Party shall, to the extent legally permitted,
provide the Disclosing Party with prompt notice of such requirement (which shall
include a description of the information Receiving Party intends to disclose) in
order to enable the disclosing Party, at its own expense, to seek a protective
order or other remedy (and, if the Disclosing Party seeks such order, the
Receiving Party will provide such cooperation as the Disclosing Party may
reasonably request and at the Disclosing Party’s expense) to resist or narrow
the scope of the disclosure required by such requirement. The parties recognize
that money damages may not be sufficient in the event of any breach of the
confidentiality obligations set forth in this Section 20.10 and agree that, in
addition to other remedies available, the aggrieved party may seek an injunction
to enforce these obligations.



In connection with the provision of the services and the discharge of its other
obligations under this Agreement, the Custodian (which term for purposes of this
Section 20.10 includes each of its parent company, branches and affiliates
(“Affiliates”)) may collect and store information regarding the Customer and
share such information with its Affiliates, agents and service providers in
order and to the extent reasonably necessary (i) to carry out the provision of
services contemplated under this Agreement and other agreements between the
Company and the Custodian or any of its Affiliates and (ii) to carry out
management of its businesses, including, but not limited to, financial and
operational management and reporting, risk management, legal and regulatory
compliance and client service management.


Except as expressly contemplated by this Agreement, nothing in this Section
20.10 shall limit the confidentiality and data-protection obligations of the
Custodian and its Affiliates under this Agreement and applicable law. The
Custodian shall cause any of its Affiliates, agents or service providers to
which it has disclosed data pursuant to Section 20.10 to comply at all times
with confidentiality and data-protection obligations as if it were a party to
this Agreement.


SECTION 20.11 REPRODUCTION OF DOCUMENTS. This Agreement and all schedules,
addenda, exhibits, appendices, attachments and amendments hereto may be
reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto all/each agree that
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.


SECTION 20.12 REGULATION GG. The Company hereby represents and warrants that it
does not engage in an “Internet gambling business,” as such term is defined in
Section 233.2(r) of Federal Reserve Regulation GG (12 CFR 233) (“Regulation
GG”). The Company hereby covenants and agrees that it shall not engage in an
Internet gambling business. In accordance with Regulation GG, the Company is
hereby notified that “restricted transactions,” as such term is defined in
Section 233.2(y) of Regulation GG, are prohibited in any dealings with the
Custodian pursuant to this Agreement or otherwise between or among any party
hereto.






-28-







--------------------------------------------------------------------------------




SECTION 20.13 DATA PRIVACY. The Custodian will implement and maintain a written
information security program that contains appropriate security measures to
safeguard the personal information of the Company’s shareholders, employees,
directors and/or officers that the Custodian receives, stores, maintains,
processes or otherwise accesses in connection with the provision of services
hereunder.  For these purposes, “personal information” shall mean (i) an
individual’s name (first initial and last name or first name and last name),
address or telephone number plus (a) social security number, (b) driver’s
license number, (c) state identification card number, (d) debit or credit card
number, (e) financial account number or (f) personal identification number or
password that would permit access to a person’s account or (ii) any combination
of the foregoing that would allow a person to log onto or access an individual’s
account.  Notwithstanding the foregoing “personal information” shall not include
information that is lawfully obtained from publicly available information, or
from federal, state or local government records lawfully made available to the
general public.


SECTION 20.14 SHAREHOLDER COMMUNICATIONS ELECTION. SEC Rule 14b-2 requires banks
which hold securities for the account of customers to respond to requests by
issuers of securities for the names, addresses and holdings of beneficial owners
of securities of that issuer held by the bank unless the beneficial owner has
expressly objected to disclosure of this information. In order to comply with
the rule, the Custodian needs the Company to indicate whether it authorizes the
Custodian to provide the Company’s name, address, and share position to
requesting companies whose securities the Company owns. If the Company tells the
Custodian “no,” the Custodian will not provide this information to requesting
companies. If the Company tells the Custodian “yes” or does not check either
“yes” or “no” below, the Custodian is required by the rule to treat the Company
as consenting to disclosure of this information for all securities owned by the
Company or the Companys or accounts established by the Company. For the
Company’s protection, the Rule prohibits the requesting company from using the
Company’s name and address for any purpose other than corporate communications.
Please indicate below whether the Company consents or objects by checking one of
the alternatives below.


YES [ ]
The Custodian is authorized to release the Company’s name, address, and share
positions.



NO [X]
The Custodian is not authorized to release the Company’s name, address, and
share positions.



SECTION 20.15.     ADDITIONAL CUSTOMERS. In the event that any entity in
addition to those listed on Appendix A hereto desires to have the Custodian
render services under the terms hereof, it shall so notify the Custodian by
executing and delivering to the Custodian a Request in the form of Exhibit A
hereto, and if the Custodian agrees to provide such services by acknowledgment
thereof such entity shall thereupon become a Company hereunder and be bound by
all terms and conditions and provisions hereof including, without limitation,
the representations and warranties set forth in Section 20.5 above, and Appendix
A hereto shall be deemed to be amended accordingly.








-29-







--------------------------------------------------------------------------------





SIGNATURE PAGE




IN WITNESS WHEREOF, each of the parties has caused this instrument to be
executed in its name and behalf by its duly authorized representative under seal
as of the date first above-written.




TCG BDC II, INC.




By: /s/ Orit Mizrachi
Name: Orit Mizrachi
Title: Chief Operating Officer




TCG BDC III, INC.  






By: /s/ Orit Mizrachi
Name: Orit Mizrachi
Title: Chief Operating Officer








STATE STREET BANK AND TRUST COMPANY






By: /s/ James Meagher
Name: James Meagher
Title: Managing Director






Custodian Agreement

--------------------------------------------------------------------------------






REMOTE ACCESS SERVICES ADDENDUM TO MASTER CUSTODIAN AGREEMENT


ADDENDUM to that certain Master Custodian Agreement, dated as of June __, 2017
(the “Agreement”) between each entity identified on Appendix A to the Agreement
(each such entity and each entity made subject to this Agreement in accordance
with Section 20.15 of the Agreement (“you” or the “Customer”) and STATE STREET
BANK AND TRUST COMPANY, including its subsidiaries and affiliates (“State
Street”).
State Street has developed and/or utilizes proprietary or third party accounting
and other systems in conjunction with the services that State Street provides to
you. In this regard, State Street maintains certain information in databases
under State Street ownership and/or control that State Street makes available to
customers (the “Remote Access Services”).
The Services
State Street agrees to provide you, the Customer, and your designated investment
advisors, consultants or other third parties who agree to abide by the terms of
this Addendum (“Authorized Designees”) with access to State Street proprietary
and third party systems as may be offered by State Street from time to time
(each, a “System”) on a remote basis.
Security Procedures
You agree to comply, and to cause your Authorized Designees to comply, with
remote access operating standards and procedures and with user identification or
other password control requirements and other security devices and procedures as
may be issued or required from time to time by State Street or its third party
vendors for use of the System and access to the Remote Access Services. You are
responsible for any use and/or misuse of the System and Remote Access Services
by your Authorized Designees. You agree to advise State Street immediately in
the event that you learn or have reason to believe that any person to whom you
have given access to the System or the Remote Access Services has violated or
intends to violate the terms of this Addendum and you will cooperate with State
Street in seeking injunctive or other equitable relief. You agree to discontinue
use of the System and Remote Access Services, if requested, for any security
reasons cited by State Street and State Street may restrict access of the System
and Remote Access Services by you or any Authorized Designee for security
reasons or noncompliance with the terms of this Addendum at any time.
Fees
Fees and charges for the use of the System and the Remote Access Services and
related payment terms shall be as set forth in the RAA Fee Schedule in effect
from time to time between the parties (the “RAA Fee Schedule”). You shall be
responsible for any tariffs, duties or taxes imposed or levied by any government
or governmental agency by reason of the transactions contemplated by this
Addendum, including, without limitation, federal, state and local taxes, use,
value added and personal property taxes (other than income, franchise or similar
taxes which may be imposed or assessed against State Street). Any claimed
exemption from such tariffs, duties or taxes shall be supported by proper
documentary evidence delivered to State Street.
Proprietary Information/Injunctive Relief
The System and Remote Access Services described herein and the databases,
computer programs, screen formats, report formats, interactive design
techniques, formulae, processes, systems, software,


A-1

--------------------------------------------------------------------------------





knowhow, algorithms, programs, training aids, printed materials, methods, books,
records, files, documentation and other information made available to you by
State Street as part of the Remote Access Services and through the use of the
System and all copyrights, patents, trade secrets and other proprietary and
intellectual property rights of State Street and third party vendors related
thereto are the exclusive, valuable and confidential proprietary property of
State Street and its relevant licensors and third party vendors (the
“Proprietary Information”). You agree on behalf of yourself and your Authorized
Designees to keep the Proprietary Information confidential and to limit access
to your employees and Authorized Designees (under a similar duty of
confidentiality) who require access to the System for the purposes intended. The
foregoing shall not apply to Proprietary Information in the public domain or
required by law to be made public.
You agree to use the Remote Access Services only in connection with the proper
purposes of this Addendum. You will not, and will cause your employees and
Authorized Designees not to, (i) permit any third party to use the System or the
Remote Access Services, (ii) sell, rent, license or otherwise use the System or
the Remote Access Services in the operation of a service bureau or for any
purpose other than as expressly authorized under this Addendum, (iii) use the
System or the Remote Access Services for any fund, trust or other investment
vehicle without the prior written consent of State Street, or (iv) allow or
cause any information transmitted from State Street's databases, including data
from third party sources, available through use of the System or the Remote
Access Services, to be published, redistributed or retransmitted for other than
use for or on behalf of yourself, as our Customer.     
You agree that neither you nor your Authorized Designees will modify the System
in any way, enhance, copy or otherwise create derivative works based upon the
System, nor will you or your Authorized Designees reverse engineer, decompile or
otherwise attempt to secure the source code for all or any part of the System.
You acknowledge that the disclosure of any Proprietary Information, or of any
information which at law or equity ought to remain confidential, will
immediately give rise to continuing irreparable injury to State Street or its
third party licensors and vendors inadequately compensable in damages at law and
that State Street shall be entitled to obtain immediate injunctive relief
against the breach or threatened breach of any of the foregoing undertakings, in
addition to any other legal remedies which may be available.
Limited Warranties
State Street represents and warrants that it is the owner of and/or has the
right to grant access to the System and to provide the Remote Access Services
contemplated herein. Because of the nature of computer information technology,
including but not limited to the use of the Internet, and the necessity of
relying upon third party sources and data and pricing information obtained from
third parties, the System and Remote Access Services are provided “AS IS”
without warranty express or implied including as to availability of the System,
and you and your Authorized Designees shall be solely responsible for the use of
the System and Remote Access Services and investment decisions, results
obtained, regulatory reports and statements produced using the Remote Access
Services. State Street and its relevant licensors and third party vendors will
not be liable to you or your Authorized Designees for any direct or indirect,
special, incidental, punitive or consequential damages arising out of or in any
way connected with the System or the Remote Access Services, nor shall any party
be responsible for delays or non-performance under this Addendum arising out of
any cause or event beyond such party’s control.
EXCEPT AS EXPRESSLY SET FORTH IN THIS ADDENDUM, STATE STREET FOR ITSELF AND ITS
RELEVANT LICENSORS AND THIRD PARTY VENDORS EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES CONCERNING THE SYSTEM AND THE SERVICES TO BE RENDERED HEREUNDER,
WHETHER


A-2

--------------------------------------------------------------------------------





EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTIBILITY
OR FITNESS FOR A PARTICULAR PURPOSE.
Infringement


State Street will defend or, at our option, settle any claim or action brought
against you to the extent that it is based upon an assertion that access to or
use of State Street proprietary systems by you under this Addendum constitutes
direct infringement of any United States patent or copyright or misappropriation
of a trade secret, provided that you notify State Street promptly in writing of
any such claim or proceeding and cooperate with State Street in the defense of
such claim or proceeding and allow State Street sole control over such claim or
proceeding. Should the State Street proprietary system or any part thereof
become, or in State Street’s opinion be likely to become, the subject of a claim
of infringement or the like under any applicable patent, copyright or trade
secret laws, State Street shall have the right, at State Street's sole option,
to (i) procure for you the right to continue using the State Street proprietary
system, (ii) replace or modify the State Street proprietary system so that the
State Street proprietary system becomes no infringing, or (iii) terminate this
Addendum without further obligation. This section constitutes the sole remedy
available to you for the matters described in this section.


Termination


Either party may terminate this Addendum (i) for any reason by giving the other
party at least sixty (60) days' prior written notice in the case of notice of
termination by State Street to you or thirty (30) days' notice in the case of
notice from you to State Street of termination, or (ii) immediately for failure
of the other party to comply with any material term and condition of the
Addendum by giving the other party written notice of termination. This Addendum
shall in any event terminate within sixty (60) days after the termination of any
service agreement applicable to you. Your use of any third party System is
contingent upon your compliance with any terms and conditions of use of such
System imposed by such third party and State Street's continued access to, and
use of, such third party System. In the event of termination, you will return to
State Street all copies of documentation and other confidential information in
your possession or in the possession of your Authorized Designees and
immediately cease access to the System and Remote Access Services. The foregoing
provisions with respect to confidentiality and infringement will survive
termination for a period of three (3) years.


Miscellaneous


This Addendum constitutes our entire understanding with respect to access to the
System and the Remote Access Services. This Addendum cannot be modified or
altered except in a writing duly executed by both of us and shall be governed by
and construed in accordance with the laws of the State of New York.


A-3

--------------------------------------------------------------------------------





Exhibit A


Form of Request


Date: ____________
To: State Street Bank and Trust Company, as Custodian under the Master Custodian
Agreement dated June __, 2017 (the “Custody Agreement”).


From: ____________________ (the “Company”).


The Company hereby requests that the Custodian provide services to it under the
Custody Agreement, effective _______.


Company Name    Entity Type Offering Memorandum Date Investment Manager




By: ___________________________
Duly Authorized
Name:
Title:
Acknowledged.
STATE STREET BANK AND TRUST COMPANY


By: __________________________
Name:
Title:




A-4

--------------------------------------------------------------------------------







APPENDIX A
Company Name
Entity Type
Offering Memorandum Date
Investment Manager
TCG BDC II, Inc.
Business Development Company
April 2017
Carlyle GMS Investment Management LLC
TCG BDC III, Inc.
Business Development Company
April 2017
Carlyle GMS Investment Management LLC





A-5